Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

TEAM FINANCIAL, INC.

 

AND

 

ROBERT J. WEATHERBIE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

1.

Term of Agreement and Definitions

 

 

 

 

2.

Entire Agreement

 

 

 

 

3.

Validity

 

 

 

 

4.

Paragraphs and other headings

 

 

 

 

5.

Successors

 

 

 

 

6.

Designation of beneficiaries

 

 

 

 

7.

Duties

 

 

 

 

8.

Salary, Bonus, Benefits, Additional Compensation

 

 

 

 

9.

Protection of Company’s Interests

 

 

 

 

10.

Termination by Company

 

 

 

 

11.

Termination by Executive

 

 

 

 

12.

Consequences of Breach

 

 

 

 

13.

Mitigation and Offset

 

 

 

 

14.

Tax “Gross-Up” Provision

 

 

 

 

15.

Remedies

 

 

 

 

16.

Binding Agreement

 

 

 

 

17.

Arbitration

 

 

 

 

18.

Amendment; Waiver

 

 

 

 

19.

Governing Law

 

 

 

 

20.

Notices

 

 

 

 

Signatures

 

 

This Agreement is made this 1st day of January, 2005, between Team Financial,
Inc., a Kansas corporation (“Company”) and Robert J. Weatherbie (“Executive”).

 

1

--------------------------------------------------------------------------------


 

A.            Executive is employed as Chairman and Chief Executive Officer, has
rendered valuable services to Company and has acquired an extensive background
in and knowledge of Company’s business.

 

B.            Company desires to continue the services of Executive and
Executive desires to continue to serve Company as Chairman and Chief Executive
Officer.

 

In consideration of the foregoing recitals and the agreements set forth herein,
Company and Executive agree as follows:

 

1.             Term of Agreement and Definitions:

 

1.0          Term of Agreement:  Company shall employ Executive and Executive
accepts such employment for a period beginning on the date of this Agreement and
ending the 31st day of December, 2007, subject to the terms and condition set
forth herein, unless earlier termination of the agreement shall occur in
accordance with the subsequent provisions set forth herein.

 

1.1          Automatic Extension of Agreement Term:  Not withstanding the
foregoing, if this Agreement shall not have been terminated in accordance with
the provisions herein on or by the 31st day of December, 2007; the term of this
Agreement shall be extended automatically without further action by either party
such that at every moment of time thereafter, the term shall be one year.

 

Provided, however, during such period of automatic extension of the term, this
Agreement may be terminated in accordance with the termination provisions of
this Agreement as set forth in Sections 10 and 11.

 

1.2          Definitions: The following definitions shall be used in the
interpretation of this Agreement.

 

1.2.1       Employment on an active full time basis means the Executive’s
professional services shall be substantially devoted to Company.  Although prior
approval by the Company of Executive=s employment by third parties is not
required, the Company shall have the right to review any employment of Executive
by any entity and shall have the right to require Executive to abandon any
unsuitable employment as may be determined by Company or any activities
competitive with Company. The term Aactive full time basis@ includes the
requirement that Executive refrain from any activities which interfere with
Executive’s Company duties.

 

1.2.2       Year, Month, Week and Day, unless otherwise provided in this
agreement, the word Ayear@ shall be construed to mean a calendar year of 365
days, the word “month” shall be construed to mean a calendar month, the word
“week” shall be construed to mean a calendar week of 7 days, and the word “day”
shall be construed to mean a period of 24 hours running from midnight to
midnight.

 

1.2.3       Annual Base Salary is the sum of money regularly paid by Company to
Executive each year of the term of this Agreement pursuant to provisions of
Section 8.0 of this Agreement.

 

1.2.4       Customary payroll practices are those policies and procedures
routinely followed by the Company concerning the time and method of payment of
compensation to its employees as may from time to time be adopted by the Company
during course of this Agreement.

 

1.2.5       Company policies are those written policies adopted by the Company
and/or customary practices routinely followed by the Company which may from time
to time be adopted by the Company during the course of the Agreement.  The
parties acknowledge the Company may from time to time reasonably enact new
policies or alter existing policies.

 

2

--------------------------------------------------------------------------------


 

1.2.6       Organization as used herein shall be broadly defined to include any
business, civic or community group or entity.

 

1.2.7       Willful Misconduct is any act performed with a designed purpose or
intent on the part of a person to do wrong.

 

1.2.8       Gross misappropriation of funds shall be any misappropriation of
company funds by any means which is intentional and not of an inconsequential
nature or amount.

 

2.             Entire Agreement

 

2.0           With respect to the matters specified herein, this Agreement
contains the entire agreement between the parties and supersedes all prior oral
and written agreements, understandings and commitments between the parties. 
This Agreement shall not affect the provisions of any other compensation,
retirement or other benefit programs of Company to which Executive is a party or
of which he is a beneficiary.

 

3.             Validity

 

3.0           In the event that any provision of this Agreement is held to be
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of the Agreement.

 

4.             Paragraphs and other headings

 

4.0           Paragraphs and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

5.             Successors

 

5.0           The rights and duties of a party hereunder shall not be assignable
by that party; provided, however, that this Agreement shall be binding upon and
inure to the benefit of any successor of Company, and any such successor shall
be deemed substituted for Company under the terms of this Agreement.  The term
Asuccessor@ as used herein shall include any person, firm, corporation or other
business entity which at any time, by merger, purchase or otherwise, acquires
all or substantially all of the assets or business of Company.

 

6.             Designation of beneficiaries

 

6.0           If Executive should die during the term of this Agreement, all
such sums due to Executive hereunder shall be paid as designated by Executive on
the attached Beneficiary Designation Form.

 

6.1           The spouse of the Executive shall join in any designation of a
beneficiary other than the spouse.

 

6.2           If Executive wholly fails to designate a beneficiary as provided
for in this paragraph, or if the Executive’s spouse at the time of his death
shall not have joined in the designation of a beneficiary, then the sums due
Executive shall be paid to his estate.

 

7.             Duties

 

7.0           Company employs Executive upon an active full-time basis, as
Chairman of the Board of Directors and Chief Executive Officer subject to the
order and direction of the Board of Directors (“Board”) of Company.

 

7.1           During the term of this Agreement Executive shall devote
substantially all of his time, attention, and best efforts to the business of
Company and its subsidiaries.  Executive shall perform such duties and

 

3

--------------------------------------------------------------------------------


 

shall exercise such power and authority as delegated by the Board from time to
time provided that such duties are commensurate with the positions of Chairman
of the Board and Chief Executive Officer.  Executive may engage in other
non-business activities such as charitable, educational, religious and similar
types of activities so long as such activities do not prevent the performance of
Executive’s duties herein or conflict in any material way with the business of
Company.  Notwithstanding the above, Executive shall be permitted to serve as a
Director or Trustee of other organizations, in accordance with the policies of
Company.

 

7.2           The duties of Chairman of the Board and Chief Executive Officer
shall be defined using a written job definition, developed by an executive
compensation committee appointed by the Board of Directors.  The Board shall
consult with Executive in the development of the written job definition. 
Executive and said written job definition shall be subject to any systematic
evaluation system(s) that the Board may from time to time employ.

 

7.3           Executive’s duties shall be performed principally at Company’s
headquarters located in Paola, Kansas.  During the term of the Agreement, it is
understood that Company expects to maintain its principal place of business in
Paola, Kansas.  If the requirements of Company, as determined by the Board, make
it desirable to relocate the principal offices of Company to another location
during any period of employment, Executive will be consulted in advance of any
such relocation.  Unless Executive otherwise consents, the principal place of
Executive’s employment shall be within a 50 mile radius of Paola, Kansas.

 

8.             Salary, Bonus, Benefits, Additional Compensation

 

8.0          Annual Base Salary.

 

Executive shall receive an annual base salary of $250,000.00 payable according
to the customary payroll practices of Company and subject to all required
withholding taxes.  The compensation committee of Board, in its discretion, may
increase this annual base salary upon relevant circumstances.  Executive will be
reviewed at least annually.  At least every two years compensation committee
will review Executive’s annual base salary for competitiveness and
appropriateness in the industry.  Any increase in annual base salary awarded to
the Executive by Company, shall constitute a new annual base salary for the
purpose of this Agreement. To be effective such changes in the annual base
salary shall be in writing signed by the Company.

 

8.1          Bonus.

 

8.1.1       Standard Company Bonuses.  Executive shall be eligible to receive,
in addition to his salary, any contributions or sums specified as additional
compensation through any established plan or policy of Company which is
available to senior executives as compensation over and above established
salaries.

 

8.1.2       Annual Executive Bonus.  In addition, Executive shall be entitled to
receive a yearly annual bonus.  The amount of such bonus shall be based upon
criteria established by the compensation committee of Board and may include
either or both stock and cash.  Provided, however, such bonus shall not exceed
fifty percent (50%) of Executive’s annual base salary in effect for the period
for which the bonus is granted.  During the term of this Agreement, the yearly
annual bonus shall be paid not later than January 31 of the calendar year
following annual bonus year.

 

8.2          Benefits.

 

8.2.0                        Executive shall be entitled to receive all benefits
generally made available to executives of Company as may from time to time be in
effect.

 

8.2.1                        Executive shall be entitled, in addition to life
insurance coverage in effect for all employees, to a life insurance policy in
the amount of $240,000.00 all premiums to be paid by Company.

 

4

--------------------------------------------------------------------------------


 

8.2.2        Executive shall be entitled to participate, during the term of the
Agreement, under the terms and conditions thereof, in any group life, medical,
dental or other health and welfare plans generally available to management
personnel of Company which may be in effect from time to time; provided that
nothing herein shall require the Company to establish or maintain such plans.

 

8.2.3        Executive Expenses. Executive shall be entitled to reimbursement
for business expenses.  Executive shall be expected to incur various business
expenses customarily incurred by persons holding like positions, including but
not limited to traveling, entertainment and similar expenses, all of which are
to be incurred by Executive for the benefit of Company.  Executive shall be
subject to Company=s policies regarding the reimbursement and non-reimbursement
of said expense.  Executive acknowledges that Company policies do not
necessarily provide for the reimbursement of all expenses.

 

8.2.4        Special Executive Allowance.  Company agrees to pay reasonable
room, board, travel, and sponsored event expenses of Executive’s spouse on three
(3) business trips per year of Executive’s choice.

 

8.2.5        Accounting.  Executive shall account to Company for any
reimbursement or payment of such expenses in such a manner as Company practices
may from time to time require.  Subject to Company’s policy regarding the
payment of reimbursable expenses, Company shall reimburse Executive for such
expenses from time to time, at Executive’s request.

 

8.2.6        Executive shall be entitled to reimbursement, not to exceed
$5,000.00 for the term of the agreement, for home office use, including, but not
limited to, an appropriate computer/modem installation, printer, desk, chair,
and such business related supplies as are used for Company’s business.

 

8.2.7        Company shall indemnify and hold Executive harmless for any legal
fees and expenses incurred by Executive in the performance of his duties as a
result of civil or criminal actions against him in accordance with the
indemnification provisions of the Articles of Incorporation and Bylaws of
Company.

 

8.2.8        During (i) the term of this Agreement, (ii) the twelve month period
following the termination of this Agreement as a result of death, (iii) a two
year period following the termination of this Agreement as a result of
disability, (iv) a three year period following termination of this Agreement by
Executive for material breach or good cause, and (v) a three year period
following a termination of this Agreement by Company without cause; Company
shall pay to Executive, or his estate if he be deceased, a sum as reimbursement
for reasonable out-of-pocket expenses incurred for third-party professional
financial and tax advice provided by a licensed professional of Executive’s
choice, or the choice of Executive=s designated beneficiary, or in the absence
of a designated beneficiary his estate if he be deceased.  Provided, however,
that in (i) above, the sum shall not exceed fifteen percent (15%) of Executive’s
annual base salary for that year; (ii) above, the sum shall not exceed
twenty-five percent (25%) of Executive’s annual base salary for that year;
(iii), (iv) and (v) above, the sum shall not exceed twenty-five percent (25%),
each year, of Executive’s annual base salary at the time of Executive’s
disability or time of termination.

 

8.2.9        Executive shall be provided with a personal automobile under
arrangements equivalent to those currently in effect with respect to other
Company executives and of equivalent size and features as presently driving.

 

8.3           Additional Compensation.

 

Executive shall be eligible to receive, in addition to his salary, any
contributions or sums specified for additional compensation through any
established plan or policy of Company which is available to senior executives as
compensation over and above established salaries, including but not limited to
stock options.

 

8.4           Tax Liability.

 

Any tax liability which these benefits create for Executive will be the sole
responsibility of Executive.

 

5

--------------------------------------------------------------------------------


 

9.             Protection of Company’s Interests

 

9.0           During the term of this Agreement Executive shall not directly or
indirectly engage in competition with, or not own any interest in any business
which competes with, any business of Company; provided, however, that the
provisions of this Section 9 shall not prohibit his ownership of not more than
5% of voting stock of any publicly held corporation.

 

9.1           Except for actions taken in the course of his employment
hereunder, at no time shall Executive divulge, furnish or make accessible to any
person any information of a confidential or proprietary nature obtained by him
while in the employ of Company.  Upon termination of his employment by Company,
Executive shall return to Company all such information which exists in writing
or other physical form and all copies thereof in his possession or under his
control.

 

9.2           Company, its successors and assigns, shall, in addition to
Executive’s services, be entitled to receive and own all of the results and
proceeds of said services (including, without limitation, literary material and
other intellectual property) produced or created during the term of Executive’s
employment hereunder.  Executive will, at the request of Company, execute such
assignments, certificates or other instruments as Company may from time to time
deem necessary or desirable to evidence, establish, maintain, protect, enforce
or defend its right or title to any such material.

 

10.          Termination by Company

 

10.0         Company shall have the right to terminate this Agreement under the
following circumstances:

(i)            Upon the death of Executive;

(ii)           Upon the disability of Executive;

(iii)          Upon material breach or good cause; and

(iv)          Upon written notice by Company without cause.

(v)           Upon written notice by Company, during the period of automatic
extension of the term, of Company=s intention to have this Agreement expire in
one year.

 

10.1

 

If Executive dies before his employment with Company is otherwise terminated,
Executive=s designated beneficiary, or in the absence of a designated
beneficiary, the estate of the Executive, will receive all sums due under the
Split Dollar Agreement and Deferred Compensation Agreement between Executive and
TeamBank, N. A. then in existence.  In the event the total amount paid to the
beneficiaries or the estate of Executive is less than $500,000.00, Company shall
pay to the designated beneficiary of Executive, or in the absence of a
designated beneficiary, to the estate of Executive, as soon as reasonably
practical, a sum equal to the difference between the total amount paid under the
Split Dollar Agreement and $500,000.00.  Under this section it is the intent of
the Company and Executive that the Executive=s beneficiary, or in the absence of
a designated beneficiary, to the estate of Executive, receive in total death
benefits shall not be less than $500,000.00. Company may purchase life insurance
to cover all or any part of its obligations contained in this section. Executive
agrees to take a physical examination to facilitate the Company=s purchase of
such insurance.  In the event that Executive is uninsurable, Company may elect
to disperse any funds owed by Company under this section in equal monthly
payments over the remaining period of the year of Executive’s death, or if less
than six (6) months, over a period of twelve (12) consecutive months. 
Executive’s dependents will also be entitled to:

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination, provided
however, that if Company so elects, or such continued participation is not
possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive’s dependents equivalent benefits (on an after-tax
basis); provided, further that, in no event shall Executive’s dependents be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

 

Entitlement (i) above shall be maintained in effect for the continued benefit of
Executive’s dependents for a period of twelve (12) months after the date of
termination due to death.

 

6

--------------------------------------------------------------------------------


 

10.2         For the purposes of this Agreement, Executive shall be deemed to
have become disabled, if, during any year of the term of this Agreement, because
of ill health, physical or mental impairment, or for other causes beyond
Executive’s control, Executive shall have been continuously unable or unwilling,
or shall have failed to perform his duties under this Agreement for ninety (90)
consecutive days, or if, during any calendar year of the term of this Agreement,
Executive shall have been unable or unwilling or shall have failed to perform
his duties for a total period of one hundred eighty (180) days, irrespective of
whether or not such days are consecutive.  With respect to any termination by
Company for disability, the specifics of the basis of termination shall be
communicated to Executive in writing at least thirty (30) days before the date
on which the termination is proposed to take effect.  Executive shall have until
the effective date of the notice to cure or remedy such disability and or
correct the misconception of the disability.  If this Agreement is terminated
for disability, any questions as to the existence of the Total and Permanent
disability of Executive as to which Executive and Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to Executive and Company.  If Executive and Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing.  If there is a disagreement between Executive and Company as to the
disability of Executive, the effective date of the termination will be extended
a reasonable time to allow for a determination by a physical, as described
above.  Any refusal by Executive to submit to a medical examination for the
purpose of certifying disability under this section shall be deemed to
constitute conclusive evidence of Executive’s disability.  If Executive is
disabled before his employment with Company is otherwise terminated, Company
shall continue to pay the current annual base salary for three years to the
Executive, or if the Executive is totally incapacitated, to his appointed
guardian, at the time he is determined to be disabled.  Whenever compensation is
payable to Executive hereunder, during a time when he is disabled, pursuant to
the terms of any insurance provided by Company, the compensation payable to him
hereunder shall be inclusive of any such disability insurance and shall not be
in addition thereto.  If this agreement is terminated for disability Executive
shall also be entitled to:

 

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination paid for by
the company for a period of one year provided, further that, in no event shall
Executive be required to pay any premiums or other charges in an amount greater
than that which Executive would have paid in order to participate in Company’s
plans and policies..

(ii)           The group individual life insurance policies of Company then in
effect for Executive, and the life insurance contained within section 8.2.1;
provided, further that, in no event shall Executive be required to pay any
premiums or other charges in an amount greater than that which Executive would
have paid in order to participate in Company’s plans and policies.

(iii)          All such Bonuses and Other Compensation as provided for in
Section 8 above, it being understood, however, that all such payments due, if
made pursuant to this clause shall be paid in cash within thirty (30) days of
the date of termination.  All stock options granted by Company to Executive
under any provision of Section 8 or granted by Company to Executive prior to the
date hereof will accelerate and become immediately exercisable;

(iv)          Company shall pay Executive a sum to pay for a Country Club
membership dues for one (1) year;

(v)           Company shall transfer to Executive title of the personal car,
furnished Executive by Company, in use at the time of the termination.

 

10.3         For purposes of this Agreement, material breach and good cause
shall mean willful misconduct in following the legitimate directions of the
compensation committee of the Board of Directors; commission of a significant
act of dishonesty, deceit or breach of fiduciary duty in the performance of
Executive’s duties; gross misappropriation of Company funds or property;
habitual drunkenness; excessive absenteeism not related to illness, sick leave
or vacations.  Provided, however, Executive shall be entitled to notice of any
acts which the Board considers to be misconduct or excessive absenteeism as
described in this paragraph.  Such notice shall include the specifics of the
basis for possible termination and shall be communicated to Executive in writing
at least thirty (30) days prior to any such intended termination.  Prior to any
such termination, if requested before the effective date of

 

7

--------------------------------------------------------------------------------


 

the intended termination, Executive shall be given a reasonable period of time
in which to show that he has corrected any specified deficiencies.  Upon the
cure or remedy of such deficiencies, the Company shall rescind its notice of
termination.  If there is any question about the effective correction of the
deficiencies, a decision will be sought from a lawyer agreed to by Company and
Executive.  If the Company and Executive cannot agree on a lawyer, each will
pick a lawyer who will together pick a lawyer who will render a decision.

 

If this agreement is terminated for material breach or good cause, Executive
shall be entitled to:

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination; and

(ii)           The group individual life insurance and disability insurance
policies of Company then in effect for Executive;

 

provided, however, that if Company so elects, or such continued participation is
not possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

 

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of six (6)
months after the date of termination or until the commencements of each
equivalent benefit from Executive’s new employer, but not to be provided longer
than six (6) months.

 

10.4         Company shall be entitled to terminate this Agreement without cause
upon ninety (90) days written notice to Executive.  If Company shall so
terminate this Agreement, Executive shall be entitled to:

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination; and

(ii)           The group individual life insurance and disability insurance
policies of Company then in effect for Executive; provided, however, that if
Company so elects, or such continued participation is not possible under the
general terms and conditions of such plans or under such policies, Company
shall, in lieu of the foregoing, arrange to have issued for the benefit of
Executive and Executive’s dependents equivalent benefits (on an after-tax
basis); provided, further that, in no event shall Executive be required to pay
any premiums or other charges in an amount greater than that which Executive
would have paid in order to participate in Company’s plans and policies.

 

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of three (3)
years after the date of termination or until the commencement of each equivalent
benefit from Executive’s new employer, but not to be provided longer than three
(3) years after the date of termination.

(iii)          A furnished office, equivalent to his Company office, from which
to operate for a period of one (1) year or until Executive accepts employment
with another employer, which ever occurs first.  Executive’s office will be
provided, at Company’s expense, with a desk; credenza; conference table; phone;
access to fax for outgoing and incoming faxes; computer, software, and printer. 
All of the above will be equivalent to what Executive was using at the time of
termination.

(iv)          A cash payment equal to the present value (based on a discount
rate of 8%) of Executive’s annual base salary hereunder for the remainder of the
term of the Agreement, or for one (1) year, which ever is longer, payable within
thirty (30) days of the date of such termination;

(v)           All such Bonuses and Other Compensation as provided for in Section
8 above, it being understood, however, that all such payments due, if made
pursuant to this clause shall be paid in cash within thirty (30) days of the
date of termination.  All stock options granted by Company to Executive under
any provision of Section 8 or granted by Company to Executive prior to the date
hereof will accelerate and become immediately exercisable;

(vi)          A sum as reimbursement for reasonable out-of-pocket expenses
incurred for third-party professional financial and tax advice provided by a
licensed professional of Executive’s choice for

 

8

--------------------------------------------------------------------------------


 

a period of three (3) years after the date of termination, sum not to exceed, in
any one year, twenty-five percent (25%) and in the aggregate, seventy-five
percent (75%) of Executive’s base salary, as provided in Section 8;

(vii)         A sum as reimbursement for reasonable out-of-pocket expenses
incurred for out-placement advice and counseling provided by a professional
placement agency and/or recruiter of Executive’s choice for a period of twelve
(12) months after date of termination, sum not to exceed fifty percent (50%) of
Executive’s base salary, as provided in Section 8;

(viii)        Company shall pay Executive a sum to pay for a Country Club
membership dues for one (1) year;

(ix)           Company shall transfer to Executive title of the personal car,
furnished Executive by Company, in use at the time of the termination.

 

10.5         Company shall be entitled to terminate this Agreement during the
period of automatic extension of the term as set forth in Section 1.1, by giving
written notice to Executive of the Company=s intention to have the term of this
Agreement expire one year from the date of such notification.  If Company shall
so terminate this agreement, Executive shall be entitled only to those benefits
provided under existing law.

 

10.6         Company may purchase life insurance to cover all or any part of its
obligations contained in this paragraph and Executive agrees to take a physical
examination to facilitate the placement of such insurance.  In the event that
Executive is uninsurable, Company may elect to disperse the funds due in equal
monthly payments over the remaining period of the year due, or if less than six
(6) months, over a period of twelve (12) consecutive months.

 

11.          Termination by Executive

 

11.0         Executive shall have the right to terminate this Agreement under
the following circumstances:

(i)            Upon material breach or good cause; and

(ii)           Upon written notice to the Chief Executive Officer without cause.

 

11.1         For purposes of this Agreement, a material breach by Company of the
terms of this Agreement shall entitle Executive, upon written notice to the
Board of Directors, to terminate his services under this Agreement effective
thirty (30) days from and after receipt of such notice by Board.  Such notice
shall include a specific description of such breach and Board shall have until
the effective date of the notice to cure or remedy such breach.  Upon the cure
or remedy of such breach, Executive shall rescind his notice of termination. 
For purposes of this Agreement, a termination for good cause by Executive shall
be based upon the following action by the Board:  a failure, without good cause
or Executive’s consent to continue Executive as Chairman and Chief Executive
Officer of Company and a director of Company; a failure, without good cause or
Executive’s consent to continue to vest Executive with the power and authority
of Chairman and Chief Executive Officer of Company; the loss, without good cause
or Executive’s consent,  of any significant duties or responsibilities attending
such office.  Provided, however, Executive shall have the exclusive right and
option to approve any resulting salary and benefits, title, duties and
responsibilities of Executive if Company is (or substantially all of its assets
are) sold to or combined with another entity and Executive is offered continuing
employment with such entity.  Upon the failure of Executive to approve any such
resulting salary and benefits, title, duties and responsibilities he shall be
deemed to have elected to terminate this Agreement for a good cause.  Upon the
occurrence of any happening which would authorize Executive to terminate his
employment for good cause, Executive shall notify Board in writing within sixty
(60) days following such occurrence or Executive shall be deemed to have waived
his right to terminate this Agreement for such occurrence.  Board shall have
until the effective date of the notice to cure or remedy such good cause
occurrence.  Upon the cure or remedy of such good cause occurrence, Executive
shall rescind his notice of termination.  Upon termination of employment by
Executive for material breach or good cause, Executive shall be entitled to:

(i)            All company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination; and

(ii)           The group individual life insurance and disability insurance
policies of Company then in effect for Executive; provided, however, that if
Company so elects, or such continued participation

 

9

--------------------------------------------------------------------------------


 

is not possible under the general terms and conditions of such plans or under
such policies, Company shall, in lieu of the foregoing, arrange to have issued
for the benefit of Executive and Executive’s dependents equivalent benefits (on
an after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

 

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of three (3)
years after the date of termination or until the commencement of each equivalent
benefit from Executive’s new employer, but not to be provided longer than three
(3) years after the date of termination.

 

(iii)          A furnished office, equivalent to his Company office, from which
to operate for a period of one (1) year or until Executive accepts employment
with another employer, which ever occurs first.  Executive’s office will be
provided, at Company expense, with a desk; credenza; conference table; phone;
access to fax for outgoing and incoming faxes; computer, software, and printer. 
All the above will be equivalent to what Executive was using at the time of
termination;

(iv)          A cash payment equal to the present value (based on a discount
rate 8%) of Executive’s base salary hereunder for the remainder of the term of
the Agreement, or for one (1) year, which ever is longer, payable within thirty
(30) days of the date of such termination;

(v)           All such Bonuses and Other Compensation as provided for the
Section 8 above, it being understood, however, that all such payments due, if
made pursuant to this clause shall be paid in cash within thirty (30) days of
the date of termination.  All stock options granted by Company to Executive
under any provision of Section 8 or granted by Company to Executive prior to the
date hereof will accelerate and become immediately exercisable;

(vi)          A sum as reimbursement for reasonable out-of-pocket expenses
incurred for third-party professional financial and tax advice provided by a
licensed professional of Executive’s choice for a period of three (3) years
after date of termination, sum not to exceed, in any one year, twenty five
percent (25%) and in the aggregate, seventy five percent (75%) of Executive’s
base salary, as provided in Section 8;

(vii)         A sum as reimbursement for reasonable out-of-pocket expenses
incurred for out-placement advice and counseling provided by a professional
placement agency and/or recruiter of Executive’s choice for a period of twelve
(12) months after date of termination, sum not to exceed fifty (50) percent of
Executive’s base salary;

(viii)        Company shall pay Executive a sum to pay for Country Club
membership dues for one (1) year; and

(ix)           Company shall transfer to Executive title of the personal car,
furnished Executive by company, in use at the time of the termination.

 

11.2         Company may purchase life insurance to cover all or any part of its
obligations contained in this paragraph and Executive agrees to take a physical
examination to facilitate the placement of such insurance.  In the event that
Executive is uninsurable, Company may elect to disperse the funds due in equal
monthly payments over the remaining period of the year due, or if less than six
(6) months, over a period of twelve (12) consecutive months.

 

11.3         Executive shall be entitled to terminate this Agreement without
cause upon ninety (90) days written notice to Company.  If Executive shall so
terminate this Agreement, Executive shall be entitled to those benefits provided
under existing law.

 

11.4         If Company is (or substantially all of its assets are) sold to or
combined with another entity, Executive shall have the exclusive right and
option to approve any resulting salary, benefits, title, duties and/or
responsibilities of Executive if the entity offers Executive continuing
employment with the entity or in the alternative Executive shall be entitled to
terminate this Agreement for good cause and shall have all of the entitlements
set forth in Section 11.1 (i) through (ix) except the entitlement provided for
in (iv) which shall be void in these circumstances and the following shall be
substituted therefore; A(iv) A cash payment equal to the present value (based
upon a

 

10

--------------------------------------------------------------------------------


 

discount rate of 8%) of Executives base after-tax salary hereunder for the
remainder of the term of this Agreement, or for three (3) years, which ever is
longer, payable within thirty days of the date of such termination.@

Executive shall also be entitled to:

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination; and

(ii)           The group individual life insurance and disability insurance
policies of Company then in effect for Executive; provided, however, that if
Company so elects, or such continued participation is not possible under the
general terms and conditions of such plans or under such policies, Company
shall, in lieu of the foregoing, arrange to have issued for the benefit of
Executive and Executive’s dependents equivalent benefits (on an after-tax
basis); provided, further that, in no event shall Executive be required to pay
any premiums or other charges in an amount greater than that which Executive
would have paid in order to participate in Company’s plans and policies.

 

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of three (3)
years after the date of termination or until the commencement of each equivalent
benefit from Executive’s new employer, but not to be provided longer than three
(3) years after the date of termination.

 

(iii)          A furnished office, equivalent to his Company office, from which
to operate for a period of one (1) year or until Executive accepts employment
with another employer, which ever occurs first.  Executive’s office will be
provided, at Company’s expense, with a desk; credenza; conference table; phone;
access to fax for outgoing and incoming faxes; computer, software, and printer. 
All of the above will be equivalent to what Executive was using at the time of
termination.

(iv)          All such Bonuses and Other Compensation as provided for in Section
8 above, it being understood, however, that all such payments due, if made
pursuant to this clause shall be paid in cash within thirty (30) days of the
date of termination.  All stock options granted by Company to Executive under
any provision of Section 8 or granted by Company to Executive prior to the date
hereof will accelerate and become immediately exercisable;

(v)           A sum as reimbursement for reasonable out-of-pocket expenses
incurred for third-party professional financial and tax advice provided by a
licensed professional of Executive’s choice for a period of three (3) years
after the date of termination, sum not to exceed, in any one year, twenty-five
percent (25%) and in the aggregate, seventy-five percent (75%) of Executive’s
base salary, as provided in Section 8;

(vi)          A sum as reimbursement for reasonable out-of-pocket expenses
incurred for out-placement advice and counseling provided by a professional
placement agency and/or recruiter of Executive’s choice for a period of twelve
(12) months after date of termination, sum not to exceed fifty percent (50%) of
Executive’s base salary, as provided in Section 8;

(vii)         Company shall pay Executive a sum to pay for a Country Club
membership dues for one (1) year;

(viii)        Company shall transfer to Executive title of the personal car,
furnished Executive by Company, in use at the time of the termination.

 

12.                               Consequences of Breach

 

12.0         If this Agreement is terminated pursuant to Section 11.01 hereof,
or if Company shall terminate Executive’s employment under this Agreement in any
other way that is a breach of this Agreement by Company, the following shall
apply:

(i)            The parties believe that because of the limitations of Section 11
the payments to Executive do not constitute “Excess Parachute Payments” under
Section 280G of the Internal Revenue Code of 1954, as amended (the “Code”). 
Notwithstanding such belief, if any benefit under the preceding paragraph is
determined to be an “Excess Parachute Payment” Company shall pay Executive an
additional amount (“Tax Payment”) such that (x) the excess of all Excess
Parachute Payments (including payments under this sentence) over the sum of
excise tax thereon

 

11

--------------------------------------------------------------------------------


 

under Section 4999 of the Code and income tax thereon under Subtitle A of the
Code and under applicable state law is equal to (y) the excess of all Excess
Parachute Payments (excluding payments under this sentence) over income tax
thereon under Subtitle A of the Code and under applicable state law.

 

13.                               Mitigation and Offset

 

13.0         Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking employment or otherwise, nor
to offset the amount of any payment provided for in this Agreement by amounts
earned as a result of Executive’s employment or self-employment during the
period he is entitled to such payment.

 

14.                               Tax “Gross-Up” Provision

 

14.0         If any payment due Executive under this Agreement results in
Executive’s liability for an excise tax (“parachute tax”) under Section 49 of
the Internal Revenue Code of 1986, as amended (the “Code”), the Company will pay
to Executive, after deducting any Federal, state or local income tax imposed on
the payment, an amount sufficient to fully satisfy the “parachute tax”
liability.  Such payment shall be made to Executive no later than thirty (30)
days prior to the due date of the “parachute tax”.

 

15.                               Remedies

 

15.0         Company recognizes that because of Executive’s special talents,
stature and opportunities in the financial services industry, in the event of
termination by Company hereunder (except under Section 10.0), or in the event of
termination by Executive under Section 11, before the end of the agreed term,
Company acknowledges and agrees that the provisions of this Agreement regarding
further payments of base salary, bonuses and the exerciseability of stock
options constitute fair and reasonable provisions for the consequences of such
termination, do not constitute a penalty, and such payments and benefits shall
not be limited or reduced by amounts Executive might earn or be able to earn
from any other employment or ventures during the remainder of the agreed term of
this Agreement.

 

16.                               Binding Agreement

 

16.0         This Agreement shall be binding upon and inure to the benefit of
Executive, his heirs, distributes and assigns and company, its successors and
assigns.  Executive may not, without the express written permission of the
Company, assign or pledge any rights or obligations hereunder to any person,
firm or corporation.

 

17.                               Arbitration

 

17.0         Company and Executive agree that any dispute or claim concerning
this Agreement, or the terms and conditions of employment under this Agreement,
shall be settled by arbitration.  The arbitration proceedings will be conducted
under the Commercial Arbitration Rules of the American Arbitration Association
in effect at the time a demand for arbitration under the Rules is made.  The
decision of the arbitrators, including determination of the amount of any
damages suffered, will be exclusive, final and binding on Company and Executive,
their heirs, executors, administrators, successors and assigns.  Each party will
bear that party’s own expenses in the arbitration proceedings for arbitrators’
fees and attorney fees, for that party’s witnesses, and other expenses of
presenting the case.  Other arbitration costs, including administrative fees and
fees for records or transcripts, will be borne equally by Company and Executive.

 

18.                               Amendment; Waiver

 

18.0         This instrument contains the entire agreement of the parties with
respect to the employment of Executive by Company and supersedes any prior
Agreement between Company and Executive (it being understood, however, that this
agreement shall not affect any stock options granted to Executive prior to the

 

12

--------------------------------------------------------------------------------


 

date hereof).  No amendment or modification of this Agreement shall be valid
unless evidenced by a written instrument executed by the parties hereto.  No
waiver by either party of any breach by the other party of any provision or
condition of this Agreement shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time.

 

19.                               Governing Law

 

19.0         This Agreement shall be governed by and construed in accordance
with the laws of the State of Kansas.

 

20.                               Notices

 

20.0         All notices which a party is required or may desire to give to the
other party under or in connection with this Agreement shall be given in writing
by addressing the same to the other party as follows:

 

 

If to Executive, to:

Robert J. Weatherbie

2205 Lakeview Drive

Paola, Kansas 66071

 

If to Company, to:

Team Financial, Inc.

Chairman of Compensation Committee

8 West Peoria

Paola, Kansas 66071

 

13

--------------------------------------------------------------------------------


 

or at such other place as may be designated in writing by like notice.  Any
notice shall be deemed to have been given within forty-eight (48) hours after
being addressed as required herein and deposited, first-class postage prepaid,
in the United States mail.

 

IN WITNESS THEREOF, the parties have executed this agreement this 28th day of
December , 2004, effective as of the day and year first above written.

 

 

 

TEAM FINANCIAL, INC.

 

 

 

 

 

By:

   /s/ D. A. Kurtenbach

 

 

 

Chairman of Compensation Committee

 

 

 

ROBERT J. WEATHERBIE

 

 

 

By:

   /s/ Robert J. Weatherbie

 

 

 

 

Executive

 

14

--------------------------------------------------------------------------------